Citation Nr: 1029747	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  97-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for a right urethral 
stone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The Board previously remanded this case in June 
2004, July 2007, and May 2009.


FINDING OF FACT

The evidence of record does not indicate urethral stone formation 
requiring diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times per year; attacks of colic; or 
renal dysfunction.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right urethral 
stone have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Codes 7508 and 7509 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to a compensable evaluation for a right urethral 
stone

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's disability has been evaluated by analogy under 
38 C.F.R. § 4.115b, Diagnostic Code 7508, as indicated in a 
February 2004 rating decision.  See 38 C.F.R. §§ 4.20, 4.27.  
Under this section, nephrolithiasis is to be evaluated as 
hydronephrosis under Diagnostic Code 7509, except for recurrent 
stone formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times per year, which would warrant a 30 percent 
evaluation.  

Under Diagnostic Code 7509, hydronephrosis is evaluated primarily 
on the basis of attacks of colic, with severe cases rated as 
renal dysfunction.  A 10 percent evaluation is assigned for 
attacks of colic that are only occasional, not infected and not 
requiring catheter drainage.  A 20 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation is assigned for frequent 
attacks of colic with infection (pyonephrosis), with kidney 
function impaired.

In cases of renal dysfunction, a zero percent evaluation is 
assigned for albumin and casts with a history of acute nephritis; 
or, hypertension non-compensable under Diagnostic Code 7101.  A 
30 percent evaluation is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent evaluation is 
in order for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with blood urea 
nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
evaluation contemplates cases requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.

As there is a wide range of applicable diagnostic criteria, the 
Board remanded this case in May 2009 so that the Veteran could be 
afforded a VA genitourinary examination to ascertain whether any 
of these criteria had been met.  An examination was scheduled for 
August 2009, but a VA "discussion thread" from the same month 
indicates that the Veteran stated that he submitted in writing 
his desire to cancel this appeal over three years ago and that he 
wanted to cancel the examination.  In October 2009, the Remand 
and Rating Development Team in Huntington, West Virginia sent the 
Veteran a letter informing him that he should fill out a signed 
statement if, in fact, he wanted to withdraw his appeal.  VA has 
not since heard from the Veteran on this matter, and, 
accordingly, the case is still considered to be on appeal.  

That notwithstanding, the Board is limited in its analysis by the 
absence of VA examination findings, as the Veteran has clearly 
indicated that he is unwilling to appear for such an examination.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, 
in light of the Veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim, no further 
effort will be expended to assist him in this regard.  Rather, 
the claim must be evaluated solely on the evidence currently of 
record, and, in this case, that evidence is largely devoid of the 
type of information that might warrant consideration for a higher 
evaluation.  

In April 1999, the Veteran was treated for flank pain at the 
Mineral Area Regional Medical Center in Farmington, Missouri.  At 
that time, he denied any dysuria, hematuria, nocturia, polyuria, 
pyuria, or incontinence.  A renal ultrasound revealed a 
questionable stone in the left kidney and an abnormal contour of 
the left kidney, with a differential diagnosis including neoplasm 
versus benign focal cortical hypertrophy.  A doctor's statement 
in May 1999 indicates that the Veteran was able to return to work 
as of that month, though a later statement from a urologist 
indicates that, for unspecified reasons, the Veteran was to be 
off work from April to July of 1999.  

A July 2001 CT scan of the abdomen revealed a probable right 
simple renal cyst and healed granulomatous disease of the spleen.

In March 2003, the Veteran was again treated at the Mineral Area 
Regional Medical Center, this time for left lumbar and flank pain 
radiating down the groin, as well as difficulty urinating.  The 
assessment was left ureter calculi, and the discharge summary 
also indicates a secondary urinary tract infection.  

VA treatment records from September 2005 indicate that the 
Veteran was seen with abdominal pain, with a CT scan showing only 
a small cyst in the right kidney and no tumor.  A urinanalysis 
was noted to show a trace of blood.  

A VA CT scan of the pelvis from September 2006 revealed a 
probable cyst involving the right kidney, with a renal ultrasound 
suggested.  

During his September 2006 Travel Board hearing, the Veteran 
reported several previous instances of passing kidney stones, 
with none in the past year.  

Subsequently, in April 2007, a renal ultrasound from November 
2006 was noted to show a 1.5 by 1.1 centimeter cyst in the right 
kidney.  

While the above evidence indicates kidney stone findings, the 
fact remains that there is insufficient evidence to show that any 
of the findings needed for a compensable evaluation under 
Diagnostic Codes 7508 and 7509 are present.  Specifically, there 
is no indication of diet therapy, drug therapy, invasive or non-
invasive procedures more than two times per year, or attacks 
specified as representing colic.  There have also been no further 
findings of severe renal dysfunction in this case, as would 
warrant application of 38 C.F.R. § 4.115a by way of Diagnostic 
Code 7509.  These provisions accordingly provide no basis for a 
compensable evaluation at any point during the appellate period, 
and there is likewise no basis for a "staged" rating pursuant 
to Hart because of the total absence of the necessary medical 
findings for a compensable evaluation.

The Veteran has also submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is no indication that this disorder has necessitated 
frequent periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board is aware that the Veteran did, 
previously, perfect an appeal as to the question of whether a 
temporary total evaluation under 38 C.F.R. § 4.30 was warranted 
for the April 1999 hospitalization.  However, he withdrew this 
matter from appellate status during his September 2006 Board 
hearing, and it will not be further addressed by the Board.

Finally, there is nothing in the evidentiary record or in the 
Veteran's contentions to suggest that he is raising a request for 
a total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU) in conjunction 
with the current claim.  See Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when entitlement to TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability).

Overall, the evidence does not support a compensable evaluation 
for a right urethral stone, and the claim for that benefit must 
be denied.  38 C.F.R. § 4.3.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, the appealed rating decision predated the enactment 
of the applicable laws and regulations concerning the adequacy of 
VA notification.  Corrective letters were issued in July 2007 and 
July 2009, the latter pursuant to a Board remand.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  The Veteran has also been 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A Supplemental Statement 
of the Case, representing a readjudication of this appeal, was 
issued in January 2010.  The types of evidence needed to support 
the Veteran's claim (i.e., records of private and VA treatment) 
were also addressed during his September 2006 hearing.  See 
Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (July 1, 
2010).  This course of corrective action ensures that there will 
be no prejudice to the Veteran from any initial timing errors.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  As noted above, the 
Veteran has notified VA that he will not be reporting for a VA 
examination, which had been requested as part of the May 2009 
Board remand, and the Board has decided this case based upon the 
evidence currently of record.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a compensable evaluation for a right urethral 
stone is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


